Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered June 23, 1989, convicting him of murder in the second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the trial court properly admitted the defendant’s statements to the police that he might have committed a robbery and might have been at the scene of the crime on the day in question, since these statements tended to disprove his alibi defense that he was working at home all day (see, People v Alvino, 71 NY2d 233; People v Ely, 68 NY2d 520; People v Ventimiglia, 52 NY2d 350; People v Vails, 43 NY2d 364). Although the trial court should have redacted a portion of the defendant’s videotaped statement to the Assistant District Attorney wherein he stated that he regularly stole from people (see, People v Ely, supra, at 529; People v Crandall, 67 NY2d 111; People v Tabora, 139 AD2d 540), its failure to do so did not deprive the defendant of a fair trial (see, People v Crimmins, 36 NY2d 230).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Sullivan, Eiber and Ritter, JJ., concur.